DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/16/2022 has been entered. Claims 1, 14 and 20 have been amended. Claims 13 and 18 have been amended. Claims 1-20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over by DANG et al. (US 20170144702 A1, hereinafter “DANG”) in view of Arendt et al. (US 20210195834 A1).
	Regarding claim 1, DANG (Figs. 1-5) discloses a method for turning a vehicle in a K-turn mode, wherein the vehicle comprises front wheels and rear wheels (Guidance system 114 may automatically perform K-turns 130 that turn vehicle 112 around 180 degrees within headland 106 for traversing a next adjacent AB line 108B; DANG at [0016]), the method comprising:  engaging the K-turn mode when an amount that the front wheels of the vehicle is turned exceeds a turn threshold (… At the departure position the K-Turn path planning may use a higher value of maximum curvature (or smaller turn radius) and steering curvature rate (faster steering) for a quicker and shorter turn. At the destination; DANG at [0019]); and while operating in the K-turn mode, forward torque to the front wheels of the vehicle; and backward torque to the rear wheels of the vehicle (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).
Applicant has amended claim 1 to recite the limitation of “…. forward torque to the front wheels of the vehicle at a given time; and backward torque to the rear wheels of the vehicle at the given time. However, Arendt teaches or at least suggests “…. forward torque to the front wheels of the vehicle at a given time; and backward torque to the rear wheels of the vehicle at the given time (… Speed and rotational direction of the drive wheels are thus variable such that the mower may move forwards, backwards, and execute turns including small—(or even zero-) radius turns; Arendt at [0035]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Arendt to include “…. causing the vehicle to rotate by simultaneously, as taught by Arendt for the purpose of the turning radius on opposite torques wheels.

Regarding claim 2, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches wherein providing backward torque to the rear wheels of the vehicle comprises: providing backward torque to an inner rear wheel of the vehicle; and providing backward torque to an outer rear wheel of the vehicle, wherein the rear wheels of the vehicle are substantially in static contact with a ground (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 3, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches monitoring rotation of each of the rear wheels; and while operating in the K-turn mode and in response to identifying rear wheel slip in at least one of the rear wheels of the vehicle, applying a corrective action to the rear wheel exhibiting slip, wherein the corrective action is selected from at least one of applying a brake to the rear wheels and reducing backward torque to the rear wheels (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 4, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches wherein providing forward torque to the front wheels of the vehicle at the given time comprises: providing forward torque to an inner front wheel of the vehicle; and providing forward torque to an outer front wheel of the vehicle, wherein the front wheels of the vehicle are slipping relative to a ground (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 5, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches  monitoring rotation of the inner front wheel and the outer front wheel; and while operating in the K-turn mode, controlling the forward torque of the front wheels such that the rotation of the inner front wheel is approximately equal to the rotation of the outer front wheel (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 6, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches monitoring rotation of the inner front wheel and the outer front wheel; comparing the rotation of the inner front wheel and the outer front wheel to a target spin rate; and controlling the forward torque to the front wheels of the vehicle based on the comparison (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 7, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches wherein the forward torques cause front forces to be exerted on a ground by the front wheels (front wheel 111, 112); the front forces comprise forward force components and lateral force components; the backward torques cause rearward force components to be exerted on the ground by the rear wheels; and a sum of the forward force components is substantially equal to a sum of the rearward force components (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 8, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches receiving rotation information of the vehicle from at least one sensor; receiving a throttle input; and while operating in the K-turn mode, controlling the forward torque to the front wheels of the vehicle and the backward torque to the rear wheels of the vehicle based on the rotation information and the throttle input (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 9, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches wherein providing forward torque to the front wheels of the vehicle comprises using a first motor mechanically coupled to the front wheels via a first differential; and providing backward torque to the rear wheels of the vehicle comprises using a second motor mechanically coupled to the rear wheels via a second differential (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 11, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches wherein providing forward torque to the front wheels of the vehicle comprises a first motor configured to transmit torque to an outer front wheel and a second motor configured to transmit torque to an inner front wheel; and providing backward torque to the rear wheels of the vehicle comprises a third motor configured to transmit torque to an outer rear wheel and a fourth motor configured to transmit torque to an inner rear wheel (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 12, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches disengaging from the K-turn mode in response to determining that the amount that the front wheels of the vehicle is turned is below the turn threshold (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 13, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches determining that the amount that the front wheels of the vehicle is turned is between the turn threshold and a lower turn threshold; in response to determining that the amount that the front wheels of the vehicle is turned is between the turn threshold and the lower turn threshold, engaging a front dig mode; and while operating in the front dig mode: providing forward torque to the front wheels of the vehicle; applying resistance to forward rotation of an inner rear wheel of the vehicle; and providing forward torque to the outer rear wheel of the vehicle (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 14, DANG (Figs. 1-5) a vehicle configured for turning in a K-turn mode, the vehicle comprising: front wheels; at least one first motor configured to provide torque to the front wheels; rear wheels; at least one second motor configured to provide torque to the rear wheels; and circuitry configured to: engage the K-turn mode when an amount that the front wheels of the vehicle is turned exceeds a turn threshold; and while operating in the K-turn mode: control the at least one first motor to provide forward torque to the front wheels of the vehicle; and the at least one second motor to provide backward torque to the rear wheels of the vehicle (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]). 
Applicant has amended claim 1 to recite the limitation of “…. forward torque to the front wheels of the vehicle at a given time; and backward torque to the rear wheels of the vehicle at the given time. However, Arendt teaches or at least suggests “…. forward torque to the front wheels of the vehicle at a given time; and backward torque to the rear wheels of the vehicle at the given time (… Speed and rotational direction of the drive wheels are thus variable such that the mower may move forwards, backwards, and execute turns including small—(or even zero-) radius turns; Arendt at [0035]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Arendt to include “…. causing the vehicle to rotate by simultaneously, as taught by Arendt for the purpose of the turning radius on opposite torques wheels.

Regarding claim 15, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches wherein the control circuitry is configured to control the at least one second motor to provide backward torque to the rear wheels at the given time by: providing backward torque to an inner rear wheel while maintaining the inner rear wheel in static contact with a ground; and providing backward torque to an outer rear wheel of the vehicle while maintaining the outer rear wheel in static contact with the ground (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 16. DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches wherein the control circuitry is configured to control the at least one first motor to provide forward torque to the front wheels at the given time by: providing forward torque to an inner front wheel while maintaining slippage of the inner front wheel relative to a ground; and providing forward torque to an outer front wheel while maintaining slippage of the outer front wheel relative to the ground (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 17, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches a front differential mechanically coupled to the at least one first motor and the front wheels, wherein the at least one first motor provides torque to the front wheels via the front differential; and a rear differential mechanically coupled to the at least one second motor and the rear wheels, wherein the at least one second motor provides torque to the rear wheels via the rear differential (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 18, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches wherein the at least one second motor comprises a first rear motor and a second rear motor; and the control circuitry is configured to control the at least one second motor to provide backward torque to the rear wheels at the given time by: providing backward torque to the outer rear wheel of the vehicle using the first rear motor; and providing backward torque to the inner rear wheel using the second rear motor (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 19, DANG, as modified by ARENDT discloses the claimed invention substantially as explained above. Further, DANG (Figs. 1-5) teaches wherein the control circuitry (vehicle control unit (VCU) 10) is configured to control the at least one first motor to provide forward torque to the front wheels, the at least one first motor comprises a first front motor configured to transmit torque to an outer front wheel and a second front motor configured to transmit torque to an inner front wheel; and the control circuitry is configured to control the at least one second motor to provide backward torque to the rear wheels, the at least one second motor comprises a third rear motor configured to transmit torque to an outer rear wheel and a forth rear motor configured to transmit torque to an inner rear wheel (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).

Regarding claim 20, DANG (Figs. 1-5) teaches a non-transitory computer-readable medium having instructions encoded thereon that, when executed by control circuitry comprising front wheels and rear wheels, cause the control circuitry to: engage a K-turn mode when an amount that the front wheels of the vehicle is turned exceeds a turn threshold; and while operating in the K-turn mode: cause forward torque to be applied to the front wheels of the vehicle; and cause backward torque to be applied to the rear wheels of the vehicle (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).
Applicant has amended claim 1 to recite the limitation of “…. forward torque to the front wheels of the vehicle at a given time; and backward torque to the rear wheels of the vehicle at the given time. However, Arendt teaches or at least suggests “…. forward torque to the front wheels of the vehicle at a given time; and backward torque to the rear wheels of the vehicle at the given time (… Speed and rotational direction of the drive wheels are thus variable such that the mower may move forwards, backwards, and execute turns including small—(or even zero-) radius turns; Arendt at [0035]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Arendt to include “…. causing the vehicle to rotate by simultaneously, as taught by Arendt for the purpose of the turning radius on opposite torques wheels.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by DANG et al. US 20170144702 A1, hereinafter “DANG”) in view of Arendt et al. (US 20210195834 A1) as applied to claim 1 above, and further in view of Bassis (US 20190176618 A1).
Regarding claim 10, DANG, as modified by ARENDT discloses the claimed invention substantially as explained  above. Further, DANG (Figs. 1-5) teaches wherein providing backward torque to the rear wheels of the vehicle (Operation 210I steers the vehicle along the second K-turn segment and operation 210K slows down the vehicle to a stationary in reverse direction when the vehicle reaches the end of the second K-turn segment. Operation 210L then changes gears of the vehicle from the reverse direction back to the forward direction; DANG at [0074]).
DANG and ARENDT do not explicitly teach providing backward torque to an outer rear wheel of the vehicle using a first motor coupled to the outer rear wheel via a first gearbox; and providing backward torque to an inner rear wheel of the vehicle using a second motor coupled to the inner rear wheel via a second gearbox. However, Bassis (Figs, 1 and 2) teaches or at least suggests providing backward torque to an outer rear wheel of the vehicle using a first motor coupled to the outer rear wheel via a first gearbox; and providing backward torque to an inner rear wheel of the vehicle using a second motor coupled to the inner rear wheel via a second gearbox (the wheels 104A-D of a vehicle 100 may be powered by one or more motor gearbox units 130A-C associated with a particular drivetrain 105A, 105B and/or drive unit 700, 800; Bassis at paragraph [0025]. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified DANG and ARENDT to include providing backward torque to an outer rear wheel of the vehicle using a first motor coupled to the outer rear wheel via a first gearbox, as taught by Bassis in order to provide enhanced security and adaptability over conventional manufacturing or attachment.

Response to Arguments
Applicant’s arguments filed on 08/16/2022 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663